George Rose Smith, J., dissenting. The majority opinion in this case seems so completely without justification that I find myself hesitant to focus attention upon it by writing a dissenting opinion. Yet I feel so strongly about this case that I cannot let it pass with no word of protest. All that I will attempt, however, is to state the case for the minority; I see nothing to be gained by a detailed analysis of the majority’s views. The simple question is whether, in a contest in which three State senators are to be chosen, the lone Republican candidate (the appellant) must be shown on the ballot as opposing a particular Democratic nominee or as running at large against the three Democratic nominees. For sixty years the minority candidate has been required by law to run as a candidate at large in Arkansas. No one questioned his legal right to do so until this year, when the Secretary of State directed this appellant to designate a particular opponent. I find it not surprising that the question was not raised for sixty years, for the statutes have been so explicit that “he that runs may read.” As long ago as 1891 the Legislature gave the exact form of ballot to be used when there are several candidates for the same office: “For Representative. Vote for two. John Doe, Dem. Richard Roe, Dem. Hiram Smith, Ind. Henry Jones, Ind. ‘William Carter, Rep. Nathan Hardy, Rep. ’ ’ (Ark. Stats., 1947, § 3-812.) This law, which required candidates to run as a field and not by position, remained upon the statute books until 1949. In that year certain revisions were made in the election laws, but the substance of § 3-812 was carried forward into the new law. By Act 353 of 1949 (Ark. Stats., §3-823) the Legislature directed that “The names of candidates shall be listed in a perpendicular column under the name of each office to be filled.” Groing even farther, this Act explicitly commanded: ‘ ‘ Opposite the designation of each office there shall appear these words: ‘Vote for .............’ The number of persons required to fill the vacancy in office shall be placed in the blank space, as ‘Justice of the Peace. Vote for 10.’” §3-828. It is this phrase, “Vote for 10,” that conclusively demonstrates the legislative intention that candidates must run as a field. For if they run by position, how could the voter ever vote for ten? Obviously he could not. When the candidates run by position the elector must vote for one and only one; he cannot vote for ten or any other plural number. Thus for sixty years the Legislature has declared, as plainly as the English language permits, that in a general election the nominees are to run at large and not by position. How, then, did the Secretary of State fall into the error of supposing that the law required the appellant to specify a position on the ballot? The answer is that this officer inadvertently confused the primary election law with the general election law. Until the adoption of Amendment 29 the Constitution made no distinction between a primary election and a general election. In both instances the successful candidate needed only a plurality of the votes, not a majority. But Amendment 29 changed the rule as to primaries, though not as to general elections, by requiring that a candidate for nomination in a party primary must receive “a majority of all the votes cast for candidates for the office. ’ ’ It soon became apparent that this requirement of Amendment 29 was not adapted to the existing practice by which candidates ran at large against one another. For under that system it may be impossible, without a separate tabulation, to tell whether a candidate has received “a majority of all the votes cast for candidates for the office. ’ ’ In the case at bar, for instance, we have three vacancies and four candidates. Suppose the voting showed this result: Candidate A......................................................... 9,000 Candidate B......................................................... 8,000 Candidate C......................................................... 7,000 Candidate D......................................................... 3,000. 27,000 Which candidates have received a majority of all the votes cast for the office? It is impossible to say. Each elector had the right to vote for three of the four nominees, yet he also had the privilege of voting for only one or two. Ark. Stats., § 3-1006. Hence no one can say how many votes were cast for the office. In the example given it is possible that every elector cast a vote for three candidates. In that case only 9,000 voted for the office, and candidates A, B, and C all received a majority of the total vote. Bnt it is also possible that every elector chose to vote for one nominee only. In that case 27,000 people voted for the office, and not a single candidate received a majority. From this example it is evident that the former system of running at large was not suitable for primary elections after the adoption of Amendment 29. Hence the Legislature in 1913 quite logically required candidates to run by position in primary elections; in that way it can easily be. determined whether the required majority has been received. But this requirement, and the statute itself, apply only to primaries; they have nothing whatever to do with the general election. There is not one syllable in the general election law to indicate that a candidate must run by position; on the contrary, the law provides now, as it has for sixty years, that candidates are to run at large in a general election. The opposite view simply means that when the Legislature in 1913 required candidates to run by position in primary elections, the General Assembly not only repealed the 1891 Act but also repealed Act 353, which was not passed until six years later. For these reasons I think the decree should be reversed. Holt and Ward, JJ., join in this dissent.